As filed with the Securities and Exchange Commission onFebruary 13, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914 - 7363 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period: December 31, 2014 Item 1. Schedule of Investments. TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at December 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 97.4% Air Freight & Logistics - 0.5% UTi Worldwide, Inc. * $ Airlines - 2.2% Hawaiian Holdings, Inc. * Spirit Airlines, Inc. * Auto Components - 0.8% Drew Industries, Inc. * Biotechnology - 1.6% Cepheid * Medivation, Inc. * NewLink Genetics Corp. * Building Products - 2.7% Apogee Enterprises, Inc. Patrick Industries, Inc. * Capital Markets - 1.7% Affiliated Managers Group, Inc. * Financial Engines, Inc. Commercial Services & Supplies - 5.1% G&K Services, Inc. Healthcare Services Group, Inc. Herman Miller, Inc. Knoll, Inc. Mobile Mini, Inc. Steelcase, Inc. US Ecology, Inc. Communications Equipment - 1.2% Ciena Corp. * Construction & Engineering - 1.7% EMCOR Group, Inc. Distributors: 2.2% LKQ Corp. * Pool Corp. Diversified Consumer Services - 1.0% Liberty Tax, Inc. * Diversified Telecommunication Services - 1.5% Cogent Communications Holdings, Inc. Electrical Equipment - 0.6% Power Solutions International, Inc. * Food Products - 1.3% Treehouse Foods, Inc. * Whitewave Foods Co. * Health Care Equipment & Supplies - 6.0% Cerus Corp. * Cyberonics, Inc. * Insulet Corp. * LDR Holding Corp. * Orasure Technologies, Inc. * Spectranetics Corp. * Trinity Biotech Plc - ADR Health Care Providers & Services - 10.5% AmSurg Corp. * Athenahealth, Inc. * Brookdale Senior Living, Inc. * Centene Corp. * MEDNAX, Inc. * MWI Veterinary Supply, Inc. * Team Health Holdings, Inc. * Universal Health Services, Inc. VCA, Inc. * Health Care Technology - 2.1% Medidata Solutions, Inc. * Veeva Systems, Inc. * Hotels, Restaurants & Leisure - 7.7% Kona Grill, Inc. * Life Time Fitness, Inc. * Noodles & Company * Papa John's International, Inc. Red Robin Gourmet Burgers, Inc. * Texas Roadhouse, Inc. Insurance - 2.4% Amerisafe, Inc. Internet Software & Services - 3.6% Borderfree, Inc. * Dealertrack Technologies, Inc. * Demandware, Inc. * Endurance International Group Holdings, Inc. * Marin Software, Inc. * New Relic, Inc. * IT Services - 2.3% iGate Corp. * Syntel, Inc. * Life Sciences Tools & Services - 1.2% ICON Plc * Machinery - 5.2% CLARCOR, Inc. Middleby Corp. * Mueller Water Products, Inc. Woodward, Inc. Media - 1.4% The E.W. Scripps Company * Global Eagle Entertainment, Inc. * Metals & Mining - 1.2% Globe Specialty Metals, Inc. Horsehead Holding Corp. * Multiline Retail - 1.3% Tuesday Morning Corp. * Oil, Gas & Consumable Fuels - 0.2% Matador Resources Co. * Personal Products - 0.1% Inter Parfums, Inc. Pharmaceuticals - 2.5% Aratana Therapeutics, Inc. * Horizon Pharma Plc * Pacira Pharmaceuticals, Inc. * Professional Services - 2.0% The AdvisoryBoard Co. * Road & Rail - 2.3% Genesee & Wyoming, Inc. * Swift Transportation Co. * Semiconductors & Semiconductor Equipment - 7.6% Cavium, Inc. * Integrated Device Technology, Inc. * Monolithic Power Systems, Inc. PDF Solutions, Inc. * Skyworks Solutions, Inc. Software - 7.3% Fair Isaac Corp. Monotype Imaging Holdings, Inc. Qlik Technologies, Inc. * RealPage, Inc. * Tableau Software, Inc. * Verint Systems, Inc. * Specialty Retail - 3.9% Five Below, Inc. * GameStop Corp. Marinemax, Inc. * Monro Muffler Brake, Inc. Textiles, Apparel & Luxury Goods - 1.8% Kate Spade & Co. * Oxford Industries, Inc. Trading Companies & Distributors - 0.7% H&E Equipment Services, Inc. TOTAL COMMON STOCKS (Cost $225,404,892) EXCHANGE-TRADED FUNDS: 1.1% SPDR Series Trust S&P Biotech TOTAL EXCHANGE-TRADED FUNDS (Cost $2,654,449) SHORT-TERM INVESTMENTS - 1.6% Money Market Funds - 1.6% SEI Daily Income Trust Government Fund - Class B, 0.020% (1) TOTAL SHORT-TERM INVESTMENTS (Cost $4,595,032) TOTAL INVESTMENTS IN SECURITIES - 100.1% (Cost $232,654,373) Liabilities in Excess of Other Assets - (0.1)% ) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depositary Receipt Seven-day yield as of December 31, 2014 The cost basis of investments for federal income tax purposes at December 31, 2014 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. TCM SMALL CAP GROWTH FUND Summary of Fair Value Exposure at December 31, 2014 (Unaudited) The TCM Small Cap Growth Fund (the "Fund") utilizes various methods to measure the fair value of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of December 31, 2014. See Schedule of Investments for industry breakouts: Description Level 1 Level 2 Level 3 Total Common Stocks $ $
